Name: Commission Regulation (EC) NoÃ 1069/2008 of 30Ã October 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Veau dÃ¢ Aveyron et du SÃ ©gala (PGI))
 Type: Regulation
 Subject Matter: marketing;  means of agricultural production;  organisation of transport;  consumption;  Europe
 Date Published: nan

 31.10.2008 EN Official Journal of the European Union L 290/12 COMMISSION REGULATION (EC) No 1069/2008 of 30 October 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Veau dAveyron et du SÃ ©gala (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1), and pursuant to Article 17(2), of Regulation (EC) No 510/2006, the Commission has examined Frances application for approval of an amendment to the specification for the protected geographical indication Veau dAveyron et du SÃ ©gala, registered by Commission Regulation (EC) No 1107/96 (2). (2) The purpose of the application is to amend the specification by increasing the maximum weight of male calf carcasses from 250 to 270 kg, and that of female calf carcasses from 220 to 250 kg. This amendment corrects the error in the assessment of the maximum weight of carcasses which was made at the time the initial application was drawn up and was the result of an incorrect assessment at the time of the yield at slaughter. (3) The Commission has examined the amendment in question and decided that it is justified. Since this concerns a minor amendment within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may adopt it without following the procedure set out in Articles 5, 6 and 7 of that Regulation. (4) In accordance with Article 18(2) of Commission Regulation (EC) No 1898/2006 (3) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, a summary of the specification should be published. (5) The Commission also notes that the name is Veau dAveyron et du SÃ ©gala and not Veau de lAveyron et du SÃ ©gala, as originally entered into the register. The name entered into the register should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication Veau dAveyron et du SÃ ©gala is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 In the Annex to Commission Regulation (EC) No 1107/96, Part A, on page 4: for : Veau de lAveyron et du SÃ ©gala, read : Veau dAveyron et du SÃ ©gala. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 369, 23.12.2006, p. 1. ANNEX I The following amendments to the specification for the protected geographical indication Veau dAveyron et du SÃ ©gala have been approved: Description of product The following paragraph is amended: for : Veau dAveyron et du SÃ ©gala  has the following characteristics:  Heavy veal calf (250 to 420 kg live weight, i.e. 170 to 250 kg carcass weight), read : Veau dAveyron et du SÃ ©gala  has the following characteristics:  Heavy veal calf: 250 to 420 kg live weight, i.e. 170 to 270 kg carcass weight (female 170 to 250 kg, male 190 to 270 kg). Method of production The following paragraph is amended: for : The weight of the finished calf varies from 250 to 420 kg live. As regards the carcasses: 170 to 220 kg for the females and 190 to 250 kg for the males, the difference being explained by sexual dimorphism and growth rates specific to each sex,. read : The weight of the finished calf varies from 250 to 420 kg live. As regards the carcasses: 170 to 250 kg for the females and 190 to 270 kg for the males, the difference being explained by sexual dimorphism and growth rates specific to each sex. Link with the geographical area The following paragraph is amended: for : Veau dAveyron et du SÃ ©gala is a heavy veal calf. It is slaughtered at an average age of 8 months and its carcass weighs 170 to 250 kg at that time (in comparison with 130 kg for a normal calf),. read : Veau dAveyron et du SÃ ©gala is a heavy veal calf. It is slaughtered at an average age of 8 months and its carcass weighs 170 to 270 kg at that time (in comparison with 130 kg for a normal calf). ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs VEAU DAVEYRON ET DU SÃ GALA EC No: FR-PGI-0117-0187-27.3.2006 PDO ( ) PGI (X) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State: Name: Institut national des appellations dorigine (INAO) Address: 51, Rue dAnjou, F-75008 PARIS Tel: (33) 153 89 80 00 Fax (33) 142 25 57 97 e-mail: info@inao.gouv.fr 2. Group: Name: Interprofession rÃ ©gionale du veau dAveyron et du SÃ ©gala (IRVA) Address: Carrefour de lAgriculture, F-12026 RODEZ Cedex 9 Tel: (33) 565 73 78 04 Fax (33) 565 73 77 16 e-mail: irva@wanadoo.fr Composition: Producers/processors (x) others ( ) 3. Type of product: Class 1.1. Fresh meat and offal 4. Specification (Summary of requirements under Article 4(2)) 4.1. Name: Veau dAveyron et du SÃ ©gala 4.2. Description: Heavy farm veal calf carcasses (170 to 270 kg) slaughtered at no later than 10 months, with pink, tender and tasty flesh. 4.3. Geographical area: The calves are born and raised in 75 cantons across the departments of Aveyron, Tarn, Lot, Tarn-et-Garonne and Cantal: Aveyron: Aubin, Baraqueville, Belmont sur Rance, Bozouls, Capdenac Gare, Cassagnes Begonhes, Conques, Decazeville, Entraygues, Espalion, Estaing, Laissac, La Salvetat Peyrales, Marcillac, Montbazens, Mur de Barrez, Najac, Naucelle, Pont de Salars, Requista, Rieupeyroux, Rignac, Rodez Est, Rodez Ouest, Saint-Affrique, Saint-Amans-des-Cots, Saint-Beauzely, Saint-Rome-de-Tarn, Saint-Sernin-sur-Rance, Salles Curan, Vezins de Levezou, Villefranche de Rouergue, Villeneuve dAveyron. Cantal: Maurs, Montsalvy, Saint-Mamet-La-Salvetat. Lot: Bretenoux, Cajarc, Figeac Est, Figeac Ouest, Lacapelle Marival, Latronquiere, Limogne, Livernon, Sousceyrac, Saint Cere, Vayrac. Tarn: Alban, Albi Centre, Albi Nord, Albi Sud, Brassac, Castelnau de Montmiral, Cadalen, Carmaux Nord, Carmaux Sud, Castres, Cordes, Gaillac, Graulhet, Lacaune, Lautrec, Lisle-sur-Tarn, Monesties, Montredon Labessonnie, Pampelone, Realmont, Roquecourbe, Vabre, Valderies, Valence dAlbi, Vaour, Villefranche dAlbi, Tarn-et-Garonne: Caylus, Saint Antonin-Noble-Val. 4.4. Proof of origin: Births are recorded and calves identified using two tags, one bearing an individual number and the other a label Veau dAveyron et du SÃ ©gala. At the slaughterhouse the carcass is identified by a label bearing the name of the breeder. In addition to this measure, documentary records are kept throughout the process. 4.5. Method of production: Calves are sired by beef cattle out of cows from traditional dairy stock. They are raised on mothers milk supplemented by cereals to which they have free access from birth. 4.6. Link: Historical link: This production of heavy veal calves results from the existence of the herd and long-standing production of cereals in the region. For example, rye (seigle) has given its name to the region: SÃ ©gala. Link to the local region: the link with the geographical origin derives from: A specific feature: the method of raising on mothers milk supplemented by cereals from birth produces heavy calves; and A reputation for quality going back to the 19th century for consumers in South-East France and the Paris region, and to the mid-20th century for Italian and Spanish consumers. 4.7. Inspection body: Name: Qualisud Address: 15, avenue de Bayonne, F-40500 Saint-Sever Tel: (33) 558 06 15 21 Fax (33) 558 75 13 36 e-mail: qualisud@wanadoo.fr 4.8. Labelling: Veau dAveyron et du SÃ ©gala.